Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 62-80, 82, 83, and 85 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 23 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,468,127 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance: The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within the independent claim(s). Specifically, the prior art of record fails to teach the feature where the blood glucose meter actively prevents all other applications executing on a processing device from accessing the stored glucose concentration measurements when data communication is established between the blood glucose meter and a processing device.

The most remarkable prior art of record is as follows:
Iaconis et al., U.S. Pre-Grant Patent Publication No. 2008/0003464;
Neel et al. : U.S. Pre-Grant Patent Publication No. 2007/0233395;
Nitzan et al.: U.S. Pre-Grant Patent Publication No. 2007/0033074;
Birtwhistle et al.: U.S. Patent No. 8,893,109;
Renz: U.S. Pre-Grant Patent Publication No. 2008/0027288;
Sein et al.: U.S. Pre-Grant Patent Publication No. 2005/0091359.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Additional prior art made of record is noted in the attached PTO 892 and include:
Talbot et al. (U.S. Patent No. 7,344,500) which discloses a system for displaying blood glucose data received from a blood glucose measurement device.
Harris et al. (U.S. Pre-Grant Patent Publication No. 2005/0186953) which discloses a system that facilitates bi-directional connection with a wireless communication device. 
Causey, III et al. (U.S. Patent No. 6,558,320) which discloses a system for coupling a medical device with a PDA that processes the medical device data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594.  The examiner can normally be reached on 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626